DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment and arguments have overcome the previously applied 35 USC 112 rejections and 35 USC 103 rejections as set forth in the Non-Final Rejection mailed 05/03/2022. The 35 USC 112 and 103 rejections have been withdrawn.
Applicant’s amendment and arguments have not overcome the 35 USC 101 rejection. While Applicant has added structural details to Claim 32 regarding a rotor, sensors connected to the rotor and communications circuitry, the Examiner notes the rotor and sensor combination is insignificant, extra-solution activity in the form of mere data gathering and the communications circuitry is recited at such a high level of generality to simply be generic computer structure for performing generic computer functions, i.e. data communication. The abstract idea as identified previously is still the same and the ancillary components now claimed o not amount to an integration into a practical application or significantly more than the abstract idea itself. Therefore the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-52 are rejected under 35 U.S.C. 101 the claimed invention is directed to an abstract idea without significantly more. 
Claim 32 recites estimating operational values indicative of an operational parameter of a first implantable blood pump; determining a difference between the operational value and a function of at least one previously estimated operational value to produce a divergence; summing the divergences over time to create a sequence of divergence sums constituting a time-domain waveform; and comparing at least one feature of the time domain-waveform to a corresponding feature of a waveform corresponding to an occurrence or non-occurrence of at least one prior adverse event.
The limitations of estimating operational values indicative of an operational parameter of a first implantable blood pump; determining a difference between the operational value and a function of at least one previously estimated operational value to produce a divergence; summing the divergences over time to create a sequence of divergence sums constituting a time-domain waveform; and comparing at least one feature of the time domain-waveform to a corresponding feature of a waveform corresponding to an occurrence or non-occurrence of at least one prior adverse event, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “processor” language, the “estimating” could be a user mentally determining or with the aid of pen-and-paper rotor speeds, power requirements, on state, off state, etc. from data obtained from a pump; the “determining…a difference” could be simple subtraction determined between values (again mentally or with the aid of pen-and-paper); “summing” likewise simple mathematical calculations and the creation of a sequence of divergences in the time domain could be simply plotting a few data points over time using pen-and-paper; “determining…at least one feature” could be a mental acknowledgement or selection; and “comparing” could be a mental comparison. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a rotor connected to sensors; first and second communication circuitry for transferring data from sensors to a processor; and a processor for executing the steps. The step of obtaining electrical signals from a sensor coupled to the rotor is insignificant, extra-solution activity in the form of mere data gathering. The communication circuitry is recited at such a high level of generality to simply be generic computer structure for performing generic computer functions, i.e. data communication. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the sensor(s) for generating electrical data; the communications circuitry and using a processor to perform both the steps amounts to insignificant, extra-solution activity and to no more than mere instructions to apply the exception using a generic computer component, respectively. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Independent claim 42 has the same issues highlighted above with respect to Claim 32 (except for the discussion of communications circuitry which is not required by Claim 32). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,368,757. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets require calculating divergences of pump operational values; summing the divergences; and predicting adverse events using the summed divergences.
The Examiner notes that while the parent application (now U.S. Patent 10,368,757) was subject to a restriction requirement, the claims that were restricted in the parent are no longer pending in the present application. Applicant submitted a new set of claims on 09/30/2021 which aligns with the language originally elected in the parent application and overcomes the relevant art for similar reasons as those claims in the parent application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792